DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 12/04/2019, 08/11/2020, and 12/16/2020 have been acknowledged.

Specification
The disclosure is objected to because of the following informalities:
In Para 0071 line 3 “overlaps a component that takes a normal posture” should read as -- overlaps a component that takes an abnormal posture --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a component posture determination unit configured to determine… introduced in claim 1 line 9.
a determination unit configured to determine… introduced in claim 3 line 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 17-20 in line 2-5 recite the limitation “when the determination result indicating that the component takes the abnormal posture is output from the component posture determination unit, the holding operation controller is configured to stop the holder that is falling at the reference falling speed”. However, claims 7 and 13-16 which claims 8 and 17-20 are respectively dependent upon indicate that until the determination result is output from the component posture determination unit, the falling speed of the holder is lower than the predetermined reference falling speed, therefore it is not sufficiently clear from the claim language how the falling speed of the holder is both lower than the reference falling speed and at the falling speed as claimed, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations to read as “when the determination result indicating that the component takes the abnormal posture is output from the component posture determination unit, the holding operation controller is configured to stop the holder that is falling at the falling speed lower than the reference falling speed”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by JP 2015-230912 to Komaike (using EP 3,154,327 as an English translation, which was provided by the applicants in the IDS filed 12/04/2019).
As per claims 1-2, Komaike discloses a component mounting device comprising:
[1] a component supply (component supply unit 8, Fig 1-2) configured to supply a component (component D, Fig 2, 5-6, and 8A-C) to a component supply position (“component extraction position”; see Fig 2 and 6) by using a component housing (housing part 50, Fig 2, 5-6, and 8A-C) in which a plurality of component housing parts each housing the component are arranged (see Fig 2, 5-6, and 8A-C); 
a head unit (mounting head 6, Fig 1-2 and 6) in which a holder (nozzles 5, Fig 2 and 6) that holds the component supplied to the component supply position is provided movably up and down in a vertical direction (see Fig 2 and 6); 
an imager (image camera 20, Fig 2 and 6) configured to capture from above the component supplied to the component supply position to acquire a captured image (Para 0022); and 
a component posture determination unit (controller 25 and/or recognition processing circuit 28, Fig 4) configured to determine, based on the captured image, whether the component takes an abnormal posture protruding from each of the component housing parts in a direction intersecting the vertical direction (see Fig 8C in which the component D is in a detected abnormal posture in which the component D protrudes from the housing part 50; Para 0045 and 0047).
[2] wherein the imager is configured to capture the component supplied to the component supply position from obliquely above (see Fig 2 and 6; Para 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 2015-230912 to Komaike (using EP 3,154,327 as an English translation, which was provided by the applicants in the IDS filed 12/04/2019) in view of US 6,317,972 to Asai.
As per claims 6 and 9, Komaike discloses a holding operation controller (controller 25 and/or head control section 253, Fig 4) configured to control an up-and-down operation of the holder such that the holder moves between a holding position where the holder is capable of holding the component (see Fig 6) and a retraction position on an upper side of the holding position (see Fig 2), but does not explicitly disclose that 
the component posture determination unit determines the abnormal posture of the component supplied to the component supply position while the holder is falling to move from the retraction position toward the holding position.
However, secondary reference, Asai discloses a similar component mounting device for mounting components (EC 22, Fig 5a) on a substrate (PCB 20, Fig 5A) wherein while a holder (EC sucker 44, Fig 1) is falling to move from a retracted position (see “UPPER-END-POSITION” in Fig 6 and see Fig 7A) towards a component holding position (see “LOWER-END-POSITION” in Fig 6 and see Fig 7C), an imager (CCD camera 194, Fig 1) takes an image of the component (see “FIRST IMAGE TAKEN” in Fig 6 and see Fig 7B) so that a component posture determination unit (image processing device 196, Fig 1) can determine the posture of a component supplied to a component supply position (Col 19 line 65 - Col 20 line 44 and Col 20 line 62 - Col 21 line 4, Col 21 line 23-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Komaike with the aforementioned teachings of Asai as to modify the component posture determination unit  to determine the abnormal posture of the component supplied to the component supply position while the holder is falling to move from the retraction position toward the holding position since it would have been within the skill of one of ordinary skill in the art to choose when operations such as posture determination are performed, and with the reasonable expectation that  determining the abnormal posture of the component when the holder is falling would allow for the accurate determination of the posture of the component (Asai: Col 21 line 66-67) while also increasing the efficiency of the component mounting device in determining the posture of the component (Asai: Col 9 line 32-41).

Allowable Subject Matter
Claims 3-5, 7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5, 7, and 10-16 are directed towards a component mounting device dependent upon independent claim 1. The prior art fails to disclose or render obvious all of these limitations of claims 3-5, 7-8, and 10-20 respectively; specifically the prior art fails to disclose or render obvious the following limitations in combination with the other limitations recited in the claims:
As per claim 3, a component mounting device comprising: a component supply that supplies a component to a component supply position by using a component housing, an imager that captures from obliquely above the component supplied to the component supply position to acquire a captured image, and a component posture determination unit that determines based on the captured image if the component takes an abnormal posture protruding from the component housing in a directed intersecting the vertical direction, wherein the captured image includes a component area representing an image of the component, a component shadow area representing an image of a shadow of the component, and a housing part area representing an image of each of the component housing parts, and the component posture determination unit includes a feature amount calculator that calculates a feature amount regarding a posture of the component based on the component area, the component shadow area, and the housing part area in the captured image and a determination unit that determines an abnormal posture of the component based on the feature amount

As per claims 7 and 13, a component mounting device comprising: a component supply that supplies a component to a component supply position by using a component housing, a head unit with a holder that holds the component and moves up and down in a vertical direction, an imager that captures from above the component supplied to the component supply position to acquire a captured image, a component posture determination unit that determines based on the captured image if the component takes an abnormal posture protruding from the component housing in a directed intersecting the vertical direction, and a holding operation controller that controls an up-and-down operation of the holder between a holding position where the holder is capable of holding the component and a retraction position on an upper side of the holding position, wherein the component posture determination unit determines the abnormal posture of the component while the holder is falling from the retraction position toward the holding position and the holding operation controller decelerates a falling speed of the holder to be lower than a predetermined falling speed until a determination result is output from the component posture determination unit thereafter the holding operation controller sets the falling speed of the holder to the reference falling speed.

Claims 8 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729